Citation Nr: 0818244	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  96-10 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus (HIV) infection.

2.  Entitlement to service connection for a psychiatric 
disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1972 to November 1973.  He had subsequent reserve 
service including a period of Active Duty for Training 
(ACDUTRA) from June 29, 1987 to August 1987.  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from an August 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In October 2003, the Board remanded the case for a 
videoconference hearing.  The hearing was scheduled for June 
2004, but the appellant failed to report.  In September 2004 
and November 2005, the case was remanded for additional 
development.


FINDINGS OF FACT

1.  HIV infection or HIV-related illness was not manifested 
during the veteran's period of active duty service from April 
1972 to November 1973, and is not shown to be related to this 
period of service.

2.  There is no competent evidence of the onset of HIV 
infection during a period of ACDUTRA; and it is not shown 
that HIV increased in severity during any specific period of 
ACDUTRA.

3.  Psychiatric disability was not manifested during the 
veteran's period of active duty service from April 1972 to 
November 1973, and the veteran's current psychiatric 
disability is not shown to be related to this period of 
service.

4.  There is no competent evidence of the onset of a 
psychiatric disability during a period of ACDUTRA; it is not 
shown that a psychiatric disability increased in severity 
during any specific period of ACDUTRA; and the veteran's 
current psychiatric disability is not shown to be related to 
a period of ACDUTA.

5.  HIV is not service connected.

CONCLUSIONS OF LAW

1.  Service connection for HIV infection is not warranted.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 1153, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

2.  Service connection for a psychiatric disability is not 
warranted; the claim of secondary service connection for such 
disability lacks legal merit.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007); 38 C.F.R. § 3.310 (as in effect prior to and from 
October 10, 2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The veteran was 
provided content-complying notice by letters in March 2006 
and September 2006.  These letters explained the evidence 
necessary to substantiate his claims, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  The letters also informed the 
veteran to submit any pertinent evidence in his possession.  
The veteran has had ample opportunity to respond.  
Furthermore, in a September 2006 letter, he was given notice 
regarding ratings and effective dates of awards, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was given ample time to respond to these letters or 
supplement the record.  The claim was readjudicated after all 
essential notice was given.  See November 2007 supplemental 
statement of the case.

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records (SMRs) and available post-
service treatment records.  The RO arranged for VA 
examinations on numerous occasions, most recently in April 
and May 2007.  The veteran has not identified any pertinent 
evidence that remains outstanding.  (The RO attempted further 
development, and initiated such by requesting records or a 
release from the veteran for additional substance abuse 
treatment records.  However, neither the veteran nor his 
representative responded to such inquiry, and further 
development could not proceed without their cooperation.)  
The Board is satisfied that evidentiary development is 
complete; VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claims.

II.  Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  The 
term active military service includes active duty and any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24).
A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Service connection also may be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Effective October 10, 
2006, 38 C.F.R. § 3.310 was revised to incorporate the 
analysis by the Court in Allen.  The revised 38 C.F.R. § 
3.310 provides, in essence, that in an aggravation secondary 
service connection scenario, there must be medical evidence 
establishing a baseline level of severity of disability prior 
to when aggravation occurred, as well as medical evidence 
showing the level of increased disability after the 
aggravation occurred.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board notes that it has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

A.  HIV Infection

The appellant contends that his HIV infection had its onset 
during his 1987 ACDUTRA.  He alternatively contends that the 
infection resulted from his exposure to blood during his 
duties as a medical corpsman during his active duty in 1972 
and 1973.

The appellant's DD Form 214, Armed Forces of the United 
States Report of Transfer or Discharge, shows his military 
occupational specialty during his active duty from April 1972 
to November 1973 was medical corpsman.  His SMRs for that 
period of service include no finding or diagnosis of HIV 
infection or HIV-related illness. 

A January 1974 VA examination report and VA outpatient 
records dated in September and October 1975 are silent for 
complaints, findings, or a diagnosis of HIV infection or HIV-
related illness.

The report of the appellant's July 1977 enlistment 
examination for the Army Reserves, quadrennial examination 
reports dated in July 1982 and September 1986, and an October 
1986 review state that the appellant was qualified for 
retention in the Army Reserves.

A June 1987 letter shows that the appellant was ordered to 
special active duty for training for 94 days at Fort 
Sheridan, Illinois, with a reporting date of June 29, 1987, 
for the purpose of serving as the HIV Screen Non-Commissioned 
Officer.  Medical records show that on July 9, 1987, it was 
reported that an initial blood draw for HIV revealed 
antibodies for HIV infection.  A second blood sample was also 
positive, and the appellant was medically evacuated to 
Fitzsimmons Army Medical Center for further evaluation and 
staging.  He was discharged from that facility in late July 
1987, and the final diagnosis was HIV syndrome, Walter Reed 
Stage II.  It was noted that the diagnosis was based on HIV 
antibody, which was positive by ELISA and Western Blot tests, 
normal delayed hypersensitivity skin testing, and the absence 
of opportunistic infection.  The appellant returned to Fort 
Sheridan and was released from ACDUTRA in August 1987.

VA outpatient records dated from October 1987 to December 
1987 show the appellant had a history of being found HIV 
positive on entry to "active duty" in July 1987.  On 
examination in November 1987, positive axillary nodes were 
noted, bilaterally.  The appellant requested drug 
detoxification for intervenous drug abuse.  He denied 
homosexual activity and was negative for known exposure to 
AIDS, but said he had shared needles in the past.  The 
impression was: HIV positive, drug related without evidence 
of frank AIDS, no acute complications; and intravenous drug 
abuse.  VA medical records dated in October 1988 include a VA 
medical certificate showing the appellant gave a history of 
having been HIV positive since 1986.  An October 1988 VA HIV 
test was positive.

Private medical records dated in 1992 include laboratory 
records with values for helper/suppressor panels in March 
1992 and May 1992.

VA medical records dated from March 1992 to March 1993 
include notations that the appellant gave a history of having 
tested positive for HIV in the Army Reserves.  He gave a 
history of intravenous drug use, denied sharing needles, but 
said he had intravenous drug-using girlfriends who, he 
believed, may have exposed him to the HIV antigen.  The 
records show that he was a domiciliary resident from July 
1992 to February 1993, was being seen in an AIDS clinic, and 
was receiving AZT therapy.  

Medical records for the appellant from the Texas Department 
of Criminal Justice dated from April 1994 to April 2001 show 
that he received drug therapy for HIV infection during that 
time.

VA medical records dated from November 2001 to November 2002 
show continuing drug therapy related to this HIV status.

An April 2007 VA examination report notes that the veteran 
was first diagnosed with HIV in 1987.  Since that time, he 
has had no recurrent opportunistic infections.  He complained 
of fatigue but tried to remain active.  He had an 
undetectable viral load on his current medication regimen.  
After reviewing the veteran's claims file, the VA examiner 
stated:

HIV was first discovered as a clinical 
entity in 1981.  A retrospective look at 
previous records indicated the 
possibility of some infections that could 
have been due to HIV occurring in the 
late 1970's.  However, there is no 
indication that HIV was a clinical entity 
that existed in the 1972 to 1973 period.  
Therefore, it is the examiner's opinion 
that the [veteran's] HIV infection did 
not occur during this time frame.

The examiner also noted that, according to the veteran's 
statements and an April 1994 diagnostic psychological 
examination by the Texas Department of Criminal Justice, the 
veteran began abusing drugs in 1974.  He has used marijuana, 
hashish, methamphetamine, heroin, cocaine, and alcohol.  The 
examiner also noted that the veteran at one time reported 
that he had contracted HIV from a woman he lived with.  Given 
this information, the examiner opined that "the most likely 
etiology of the [veteran's] contracting HIV would be through 
drug abuse or sexual contact.  Any further statements would 
be in the realm of speculation."

The examiner further opined:

The HIV test measures a patient's 
production of antibodies against the 
virus which causes HIV.  There is a lag 
time of as long as six months between the 
time of the initial infection and the 
time that the patient develops antibodies 
which can be detectable on a blood test.  
Given the short 10-day time frame, it is 
highly unlikely that the [veteran] 
contracted HIV between 6/29/87 and the 
time of his blood test on 7/9/87. 

Finally, the examiner noted:

The [veteran] is currently in remission 
20 years after his diagnosis.  The 
natural history of the disease and its 
treatment in 1987 is such that the 
[veteran] has far exceeded the expected 
lifespan for someone contracting HIV at 
that time.  It is, therefore, reasonable 
to state that the [veteran] did not 
suffer any lasting damage during that two 
month period [of ACDUTRA].  It is the 
examiner's opinion that there was no 
significant increase in severity of the 
HIV infection from June 1987 until August 
1987.

Other evidence includes records from the Social Security 
Administration (SSA) with a disability determination dated in 
June 1992 showing a primary diagnosis of symptomatic HIV 
infection.  Supporting records included VA and private 
medical records discussed earlier.  

As was previously noted, the veteran's SMRs do not show that 
HIV was manifested during his period of active service (April 
1972 to November 1973).  The Board therefore finds that the 
preponderance of the evidence is against a finding that HIV 
became manifest during that period of active service and 
persisted.  Furthermore, it is not shown by any evidence of 
record, that HIV is somehow otherwise directly related to 
(i.e., incurred in or aggravated by) this period of service.  
(In this regard, the Board notes the April 2007 VA examiner's 
statement that HIV was not discovered as a clinical entity 
until 1981.)  Consequently, service connection for HIV based 
on it being incurred or aggravated during service from April 
1972 to November 1973 is not warranted.

The veteran also had reserve service from June 29, 1987, to 
August 1987.  As was previously noted, service connection may 
be established for disease incurred on a period of ACDUTRA.  
HIV was initially diagnosed during this period of ACDUTRA, by 
a July 9, 1987, blood test.  The question, then, is whether 
the veteran's HIV was incurred or aggravated in the line of 
duty.

Regarding whether the veteran's HIV was incurred during his 
period of ACDUTRA, the April 2007 VA examiner opined that it 
was not; rather, it was incurred prior to the veteran's 
period of ACDUTRA.  He specified reasons for this opinion (as 
noted above), to include a lag time of as long as six months 
between the time of the initial infection and the time that 
the patient develops antibodies which can be detectable on a 
blood test, making it highly unlikely that the veteran 
contracted HIV in the 10 days between his first day of ACDUTA 
and the time of his blood test.  There is no medical opinion 
to the contrary.

Regarding whether the veteran's HIV was aggravated during his 
period of ACDUTRA, the April 2007 VA examiner opined that it 
was not.  He specified reasons for this opinion (as noted 
above), to include that the veteran is currently in remission 
20 years after his diagnosis and has far exceeded the 
expected lifespan for someone contracting HIV in the 1980's.  
Significantly, aggravation may not be conceded where the 
disability underwent no increase in severity during service.  
See 38 C.F.R. § 3.306 (b).  There is no medical opinion to 
the contrary.  

The Board notes that the April 2007 VA examiner's opinions 
are based on a review of the veteran's entire pertinent 
medical history, including his SMRs and post-service medical 
evidence as noted above.  The examiner provided detailed 
explanations of the rationale for his conclusions, as noted 
above. 

The evidence of a nexus between the veteran's HIV and his 
military service is limited to the statements provided by the 
veteran for compensation purposes.  The veteran may sincerely 
believe that his claimed disability is related to service, 
but as a layperson, he is not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).
The Board has considered the benefit of the doubt doctrine; 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine does not apply.

B.  Psychiatric Disability

The appellant also seeks service connection for a psychiatric 
disability, including as secondary to his HIV infection. 

The veteran's SMRs for his period of active duty from April 
1972 to November 1973 are silent for complaints or findings 
related to psychiatric disability.

VA treatment records dated in October 1975 note that the 
veteran was being treated for a genitourinary problem.  
During the course of this treatment, it was noted that he had 
possible anxiety.  

The veteran then had reserve service from June 1976 to August 
1987, including a period of ACDUTRA from June 1987 to August 
1987.  SMRs from this period of service are silent for 
complaints or findings related to psychiatric disability.

The veteran stayed at a VA domiciliary from July 1992 to 
February 1993.  On September 1992 VA psychiatric examination, 
the impression included situational reaction to HIV with 
depressed mood.  A February 1993 discharge summary notes 
diagnoses of depression and anxiety due to HIV and other 
stressors; and cocaine and alcohol dependence.   

A March 2002 VA mental health history notes that the 
veteran's depression screen was negative at that time.  His 
diagnoses included: cocaine dependence; alcohol dependence in 
remission; anxiety disorder provisional; and depression not 
otherwise specified.  

A May 2007 VA examination report notes that the veteran 
denied receiving any mental health treatment prior to or 
during his military service.  Currently, he complained of 
some depressed mood, insomnia, mild anxiety and sensitivity 
about what others say about him.  On examination, it was 
noted that the veteran's depression appeared to center mainly 
around his medical conditions, one of which was his HIV 
positive status.  Psychological testing and examination 
revealed current diagnoses of: mood disorder due to a general 
medical condition with anxious and depressed mood; and 
polysubstance dependence in full sustained remission due to 
parole.  After reviewing the veteran's claims file, the 
examiner opined, "It is my opinion that [the veteran's] 
depression is at least as likely as not related to some 
degree to his HIV status.  However, his depression first 
surfaced in relation to his substance abuse and eventual 
incarceration.  His depression is less likely than not 
related to his military service. . . ."

As was previously noted, the veteran's SMRs do not show that 
psychiatric disability was manifested during his period of 
active service (April 1972 to November 1973) or his period of 
ACDUTRA (June 1987 to August 1987).  (The Board notes that 
although symptoms of possible anxiety were noted in October 
1975, no psychiatric examination was conducted and no 
diagnosis was rendered at that time.)  The Board therefore 
finds that the preponderance of the evidence is against a 
finding that psychiatric disability became manifest during a 
period of active service and persisted.  Furthermore, it is 
neither shown by any evidence of record nor alleged by the 
veteran that a current psychiatric disability is somehow 
otherwise directly related to (i.e., incurred in or 
aggravated by) a period of active service.  Consequently, 
service connection for psychiatric disability based on such 
findings is not warranted.

The medical evidence of record shows that anxiety and 
depression have been diagnosed.  However, the first diagnosis 
of psychiatric disability is in the 1990's, several years 
after service.  The evidence of record does not include any 
medical opinion that the current psychiatric disability is 
related to the veteran's service.  In fact, the May 2007 VA 
examiner opined that the veteran's psychiatric disability is 
not related to his military service.   It is clear that the 
May 2007 VA examiner attributed the veteran's psychiatric 
disability to his physical disabilities, including his HIV 
status.  

Regarding the veteran's argument that his current psychiatric 
disability is due to his HIV, a threshold legal requirement 
in any claim seeking secondary service connection is that the 
primary disability to which the disability for which 
secondary service connection is sought is allegedly related 
must already be service-connected.  See 38 C.F.R. § 3.310.  
The Board has denied service connection for HIV, the primary 
disability on which the instant claim of secondary service 
connection is predicated.  Consequently, the claim of 
secondary service connection lacks legal merit.  There is no 
basis to grant secondary service connection for the claimed 
psychiatric disability.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a psychiatric disability.  The Board has considered the 
benefit of the doubt doctrine; as the preponderance of the 
evidence is against the veteran's claim, that doctrine does 
not apply.


ORDER

Service connection for HIV infection is denied.

Service connection for a psychiatric disability is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


